Citation Nr: 1802082	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic attacks, schizotypal disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran, his father, and D.Y.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran's claim for service connection for bipolar disorder was previously considered and denied in a June 2003 rating decision by the RO in Seattle, Washington.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence). 38 C.F.R. § 3.156(c) (2017).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In this case, additional, relevant service personnel records were associated with the claims file in November 2013.

In August 2002, the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" naming Vietnam Veterans of America as his representative.  This document was signed by both the Veteran and his representative.  Vietnam Veterans of America was copied on all communications from VA throughout the appeal.  In June 2014, the AOJ sent a request to the Oregon Department of Veterans Affairs for Vietnam Veterans of America for a VA Form 646 pertaining to the Veteran's appeal.  Thereafter, in June 2014, the Oregon Department of Veterans Affairs submitted a Form 646 and indicated that it was the representative.  In addition, in January 2017, Vietnam Veterans of America indicated that it was not representing the Veteran.  However, there has been no revocation of Vietnam Veterans of America's representation and no VA Form 21-22 appointing Oregon Department of Veterans Affairs as the Veteran's representative.  Moreover, during a January 2017 hearing, it was specifically noted that the Vietnam Veterans of America remained the Veteran's representative even though they could not be present at the proceeding.  Thus, it follows that Vietnam Veterans of America is the accredited representative of record at this time.  If the Veteran wishes to revoke their representation and/or appoint a new representative, he may do so upon remand.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that proceeding is associated with the record.  During the hearing, the Veteran submitted a copy of an August 2015 Social Security Administration (SSA) determination and a statement without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is necessary to obtain an adequate VA examination and medical opinion. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An October 2013 VA examiner opined that the Veteran's schizotypal personality disorder and impulse control disorder appear to have been present since childhood and/or adolescence and stated that there is no indication that either diagnosis was caused by, the result of, due to, or aggravated by service.  However, she provided no rationale and did not address whether the Veteran's acquired psychiatric disabilities are superimposed on a personality disorder and, if so, their relationship to service.  

In addition, the Veteran has reported that he received private treatment and therapy from several private treatment providers identified throughout the record.  On remand, attempts should be made to obtain those records.  

Further, at the January 2017 hearing, the Veteran submitted a copy of an August 2015 Social Security Administration (SSA) determination.  However, the claims file does not contain the medical records underlying that decision.  Thus, on remand, any available records from SSA should be requested. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Specific requests should be made for any outstanding private psychiatric treatment records from Sunderland Family Treatment Services from approximately 1993, as identified during the January 2017 hearing; any private psychological treatment records from D. G., a counselor in Las Vegas, Nevada, as identified in a June 1993 private psychiatric evaluation and during the January 2017 hearing; any private treatment records from A.B., a social worker from West Winds Counseling, as identified in an April 2010 VA treatment record; any private treatment records from C.V., a counselor, identified in an April 2003 VA examination report; and any records from a private hospitalization in an inpatient crisis unit at Kennewick General Hospital in Kennewick, Washington, in July 2009, as identified in a September 2009 VA mental health intake note and an April 2010 VA Form 21-4142 submitted by the Veteran.  In addition, a specific request should be made for a report of a psychological evaluation prior to service, as identified in a November 2009 private mental health note.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Walla Walla VAMC dated from approximately 2003 to 2006 and the Prescott VAMC dated from approximately 2009 to the present.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should request the records upon which the August 2015 SSA decision that granted SSA disability benefits for schizoaffective disorder was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should specifically consider the private medical opinions of record.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service. 

(The term "clear and unmistakable" means that the evidence is undebatable.)

If so, the examiner should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis other than a personality disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




